UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GUEVOURA FUND LTD., On Behalf of
Itself and All Others Similarly Situated,

Case No. 1:15-ev-07192-CM
Plaintiff,
Case No. 1:18-cv-09784-CM
v.

ROBERT F.X. SILLERMAN, D. GEOFFREY

ARMSTRONG, JOHN MILLER and
MICHAEL JOHN MEYER,

Defendants.

 

 

     

FINAL JUDGMENT AND ORDER OF DISMISSAL

[PROBES

This matter came before this Court (the “Court”) for hearing pursuant to the Order
Granting Preliminary Approval of Proposed Settlement and Providing for Notice to the Class
dated July 30, 2019 (“Preliminary Approval Order’), and the Court having received declarations
attesting to the mailing of the Notice and the publication of the Publication Notice in accordance
with the Preliminary Approval Order, on the application of Lead Plaintiff and the Director
Defendants for approval of the settlement (“Settlement”) set forth in the Stipulation and
Agreement of Settlement dated as of April 30, 2019 (“Stipulation”), the proposed Plan of
Allocation of the Settlement proceeds, Lead Counsel’s application for an award of attorneys’
fees and reimbursement of litigation expenses, Lead Plaintiffs request for an award of
reasonable costs and expenses directly relating to its representation of the Class, and an interim
reimbursement of notice and administration expenses and, following a hearing on December 18,
2019 before this Court to consider the applications, all supporting papers and arguments of Lead

Plaintiff and the Director Defendants, and other proceedings held herein, as well as for the

 
reasons stated on the record by the Court at the hearing before the Court, and good cause
appearing therefore,

IT IS HEREBY ADJUDGED, DECREED AND ORDERED:

1, This Final Judgment incorporates by reference the definitions in the Stipulation,
and all terms used herein defined in the Stipulation shall have the same meanings as set forth in
the Stipulation unless specifically set forth differently herein. The terms of the Stipulation are
fully incorporated in this Final Judgment as if set forth fully herein.

2. The Court has jurisdiction over the subject matter of this Action and all parties to
the Action, including all Class Members.

3. This Court finds that due and adequate notice was given of the Settlement, the
Plan of Allocation of the Settlement proceeds, Lead Counsel’s application for an award of
attorneys’ fees and/or reimbursement of expenses, and Lead Plaintiff's request for an award of
reasonable costs and expenses directly relating to its representation of the Class, as directed by
this Court’s Preliminary Approval Order, and that the forms and methods for providing such
notice to Class Members:

(a) constituted the best notice practicable under the circumstances, including
individual notice to all Class Members who could be identified through reasonable effort;

(b) | was reasonably calculated, under the circumstances, to apprise Class
Members of: (i) the proposed Settlement of this class action and the right to exclude themselves
from the Class; (ii) their right to object to any aspect of the proposed Settlement, including the
terms of the Stipulation and the Plan of Allocation; (iii) their right to appear at the Settlement
Hearing, either on their own or through counsel hired at their own expense, if they are not

excluded from the Class; and (iv) the binding effect of the proceedings, rulings, orders and

 
judgments in this Action, whether favorable or unfavorable, on all Persons and entities who are
not excluded from the Class;

(c) was reasonable and constituted due, adequate, and sufficient notice to all
Persons and entities entitled to be provided with notice; and

(d) fully satisfied all the applicable requirements of Rule 23 of the Federal
Rules of Civil Procedure, the Private Securities Litigation Reform Act of 1995, due process, and
all other applicable laws.

4, Pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure, this

Court hereby grants final class certification of the Class in this Action consisting of all persons or
entities who purchased or otherwise acquired SFX common stock during the period between
February 25, 2015 and November 17, 2015, inclusive (the “Class”). Excluded from the Class
are: (a) the officers and directors of SFX during the Class Period (including the Director
Defendants, Mitchell Slater, Andrew Bazos, Joseph Rascoff, Edward Simon, Pasquale
Manocchia, Howard Tytel, and Sheldon Finkel), members of their immediate families, and any
entity in which they have or had a controlling interest and their respective legal representatives,
heirs, successors, or assigns; and (b) the Opt-Out Plaintiffs, who were the named plaintiffs in the
action denominated: Altimeo Invesissement, Altimeo Optimum, Edward S. Gutman, The Merger
Fund, The Merger Fund VI, WCM Alternatives: Event Driven Fund, and WCM Master Trust v.
Robert FX. Sillerman, D. Geoff Armstrong, John Miller, Michael John Meyer, Andrew N. Bazos,
Joseph R. Rascoff, Edward Simon and Pasquale Manocchia, Index No. 651084/2016 (N.Y. Sup.
Ct. N.Y. Co.), including Altimeo Investissement, Altimeo Optimum, The Merger Fund, The
Merger Fund VL, WCM Alternatives: Event Driven Fund, WCM Master Trust and Edward S.

Gutman, and each of whom timely and properly excluded himself or itself from the Class

 
pursuant to this Court’s Order of February 13, 2019.

5. The Court confirms the appointments of Lead Plaintiff Guevoura Fund Ltd.
(“Lead Plaintiff’) as the Class Representative and Brower Piven, A Professional Corporation
(“Brower Piven”), as Class Counsel.

6. Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, this Court hereby
approves the Settlement set forth in the Stipulation and finds that said Settlement, and all
transactions preparatory and incident thereto, is, in all respects, fair, reasonable, and adequate to,
and is in the best interests of, Lead Plaintiff and all Class Members based on, among other
things: the Settlement resulted from arm’s-length negotiations between the Lead Plaintiff and the
Director Defendants and/or their counsel; the amount of the recovery for Class Members being
well within the range of reasonableness given the strengths and weaknesses of the claims and
defenses thereto and the risks of non-recovery and/or recovery of a lesser amount than is
represented through the Settlement by continued litigation through all pretrial, trial and appellate
procedures; and the recommendation of the Lead Plaintiff and the Director Defendants, and in
particular experienced Lead Counsel. Accordingly, the Settlement embodied in the Stipulation is
hereby approved in all respects and shall be consummated in accordance with its terms and
conditions. The parties are hereby directed to perform the terms of the Stipulation, and the Clerk
of the Court is directed to enter and docket this Final Judgment in this Action.

7. This Court hereby approves the Plan of Allocation as set forth in the Notice as fair
and equitable. The Court directs the Claims Administrator, under the supervision of Lead
Counsel, to proceed with the processing of the Proofs of Claim and the administration of the
Settlement pursuant to the terms of the Plan of Allocation and, upon completion of the claims

processing procedure, to present to this Court a proposed final distribution order for the

 
distribution of the Net Settlement Fund to eligible Class Members, as provided in the Stipulation
and Plan of Allocation.

8. This Court hereby awards and directs payment, as provided in the Stipulation, to
Lead Counsel of their out-of-pocket litigation expenses in the amount of $248,214.01, and
attorneys’ fees equal to 33 1/3% of the Director Defendants’ Contribution, with interest to accrue
on such amounts at the same rate and for the same periods as has accrued by the Settlement Fund
from the date of this Final Judgment to the date of actual payment of said attorneys’ fees and
expenses from the Director Defendants’ Contribution to Lead Counsel as provided in the
Stipulation, and attorneys’ fees equal to 33 1/3% of the Sillerman Contribution, or portion(s) of
the Sillerman Contribution paid, if or when paid into the Settlement Fund, with interest to accrue
on such amount(s) at the same rate and for the same periods as has accrued with respect to the
payment(s) of the Sillerman Contribution by the Settlement Fund from the date of the payment(s)
of the Sillerman Contribution to the date of actual payment of said attorneys’ fees to Lead
Counsel. Lead Counsel shall thereafter allocate the attorneys’ fees among any other attorney or
firm who has appeared in the Action on behalf of Lead Plaintiff or the Class whose services or
retention were approved in advance by Lead Plaintiff in a manner in which Lead Counsel in
good faith believes reflects the contributions of such counsel to the initiation, prosecution, and
resolution of the Action. The Court finds the amount of attorneys’ fees awarded herein are fair
and reasonable based on: (a) the work performed and costs incurred by Lead Counsel; (b) the
complexity of the case; (c) the risks undertaken by Lead Counsel and the contingent nature of
their employment; (d) the quality of the work performed by Lead Counsel in this Action and
their standing and experience in prosecuting similar class action securities litigation; (e) awards

to successful plaintiffs’ counsel in other similar litigation; and (f) the very substantial benefits

 
achieved for Class Members through the Settlement. The Court also finds that the requested
reimbursement of expenses is proper as the expenses incurred by Lead Counsel, including the
costs of experts, were reasonable and necessary in the prosecution of this Action on behalf of
Class Members.

9, The Court approves an award of $10,000 of reasonable costs and expenses to
Lead Plaintiff directly relating to its representation of the Class.

10. Lead Counsel may apply, from time to time, for any fees and/or expenses incurred
by them solely in connection with the administration of the Settlement and distribution of the Net
Settlement Fund to Class Members.

11. All payments of attorneys’ fees and reimbursement of expenses to Lead Counsel
in the Action shall be made from the Settlement Fund, and the Released Parties shall have no
liability or responsibility for the payment of any of Lead Counsel’s attorneys’ fees or expenses
except as expressly provided in the Stipulation with respect to the cost of the Notice and
administration of the Settlement.

12. Pursuant to the Preliminary Approval Order, any putative Class Member had the
right to request exclusion from the Class or object to any aspect of the Settlement, Plan of
Allocation, Lead Counsel’s application for an award of attorneys’ fees and reimbursement of
expenses, and/or Lead Plaintiff's request for reimbursement of its time, by requesting such
exclusion from the Class or asserting such objection(s), in writing, in the manner provided for by
the Preliminary Approval Order. Approximately 12,942 copies of the Notice were sent to
prospective Class Members. In response, not a single putative Class Member has, timely or
untimely, requested exclusion from the Class or objected to any aspect of the Settlement, Plan of

Allocation, Lead Counsel’s application for an award of attorneys’ fees or reimbursement of

 
expenses, and/or Lead Plaintiff's request for reimbursement of its time as set forth in the Notice.
Accordingly, pursuant to Rule 23(c)(3) of the Federal Rules of Civil Procedure, all Class
Members are bound by this Final Judgment and by the terms of the Stipulation.

13. The Releasing Parties, whether or not such Person executes and delivers a Proof
of Claim or otherwise shares in the Settlement Fund, (a) shall be deemed by operation of law to
have fully, finally and forever released, relinquished and discharged the Released Claims against
the Released Parties, and (b) shalf forever be enjoined from prosecuting, commencing, or
instituting, either directly or indirectly, or assisting in the commencement or prosecution of,
whether in the United States or elsewhere, the Released Claims against the Released Parties.
The Released Parties are deemed to fully, finally and forever release, relinquish and discharge
the Released Defendants’ Claims against Lead Plaintiff and/or Lead Counsel and against any
other of the Released Parties.

14, Pursuant to the Private Securities Litigation Reform Act (“PSLRA”), as codified
at 15 U.S.C. § 78u-4(f)(7)(A), every Person is permanently and forever barred and enjoined from
filing, commencing, instituting, prosecuting or maintaining, either directly, indirectly,
representatively, or in any other capacity, in this Court, or in any other federal, foreign, state or
local court, forum or tribunal, any claim, counterclaim, cross-claim, third-party claim or other
actions based upon, relating to, or arising out of the Released Claims and/or the transactions and
occurrences referred to in the Complaint, or in any other pleadings filed in the Action (including,
without limitation, any claim or action seeking indemnification and/or contribution, however
denominated) against any of the Released Parties, whether such claims are legal or equitable,
known or unknown, foreseen or unforeseen, matured or unmatured, accrued or unaccrued, or are

asserted under federal, foreign, state, local or common law.

 
15. The Court hereby dismisses with prejudice the Action and all Released Claims
against each and all Released Parties and without costs to any of the parties as against the others,

16. Neither the Stipulation nor the Settlement contained therein, nor any act
performed or document executed pursuant to or in furtherance of the Stipulation or the
Settlement: (a) is or may be offered, received or deemed to be or may be used as an admission
of, or evidence of, the validity of the Released Claims, or of any wrongdoing or liability of the
Released Parties with respect to the truth of any fact asserted in this Action or the validity of any
claim that had been or could have been asserted in this Action or in any litigation, or the
deficiency of any defense that has been or could have been asserted in the Action or in any
litigation, or of any liability, negligence, fault, or wrongdoing of the Released Parties; or (b) is or
may be offered, received or deemed to be or may be used as an admission of, or evidence of, any
fault, negligence, wrongdoing or omission of any of the Released Parties in any civil, criminal,
or administrative proceeding in any court, administrative agency, or other tribunal; (c) may be
offered, received or is admissible in any proceeding except an action to enforce or interpret the
terms of the Stipulation, the Settlement contained therein, and any other documents executed in
connection with the performance of the agreements embodied therein; or (d) may be construed
against the Released Parties or any Class Member as an admission or concession that the
consideration to be given hereunder represents the amount which could be or would have been
recovered after trial. The Director Defendants and/or the other Released Parties may file the
Stipulation and/or this Final Judgment and Order in any action that may be brought against them
in order to support a defense or counterclaim based on the principles of res judicata, collateral
estoppel, full faith and credit, release, good faith settlement, judgment bar or reduction, or any

other theory of claim preclusion or issue preclusion or similar defense or counterclaim.

 
17. The Court finds that during the course of the Action, Lead Plaintiff, the Director
Defendants and their respective counsel at all times complied with the requirements of Rule 11
of the Federal Rules of Civil Procedure.

18. The Court finds that, pursuant to the Class Action Fairness Act of 2005, the
Director Defendants provided timely and adequate notice of this Settlement to the appropriate
state and federal officials.

19. Without affecting the finality of this Final Judgment in any way, this Court hereby
reserves and retains continuing jurisdiction over: (a) implementation and enforcement of any
award or distribution from the Settlement Fund or Net Settlement Fund; (b) disposition of the
Settlement Fund or Net Settlement Fund; (c) determining applications for payment of attorneys’
fees and/or expenses incurred by Lead Counsel in connection with administration and
distribution of the Net Settlement Fund; (d) payment of taxes by the Settlement Fund; (e) all
parties hereto for the purpose of construing, enforcing, and administering the Stipulation; and (f)
any other matters related to finalizing the Settlement and distribution of the proceeds of the
Settlement.

20. Neither appellate review nor modification of the Plan of Allocation set forth in the
Notice, nor any action in regard to the award of attorneys’ fees and/or reimbursement of
expenses to Lead Counsel and/or the award of costs and expenses to Lead Plaintiff, shall affect
the finality of any other portion of this Final Judgment, and each shall be considered separate for
the purposes of appellate review of this Final Judgment.

21. In the event that the Settlement does not become Final in accordance with the
terms of the Stipulation, then this Final Judgment shall be rendered null and void to the extent

provided by and in accordance with the Stipulation and shall be vacated and, in such event, all

 

 
orders entered and releases delivered in connection herewith shall be null and void to the extent
provided by and in accordance with the Stipulation.

22. _—‘ This Final Judgment and Order of Dismissal is a final judgment in the Action as
to all claims asserted. This Court finds, for purposes of Rule 54(b) of the Federal Rules of Civil
Procedure, that there is no just reason for delay and expressly directs entry of judgment as set
forth herein.

iN

iy ee fy, = .

Dated: / { [ Ebon hte, 2019 >
/ if
f ’ ie | . ft

f 2 4 “bo LA.

L oot. Ct . be ON

HONORABLE COLLEEN MCMAHON
CHIEF UNITED STATES DISTRICT JUDGE

 

[i ; 6 Am

 

10

 
